815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elwood H. JONES, Jr., Petitioner-Appellant,v.Arnold R. JAGO, Respondent-Appellee.
No. 86-3358.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1987.

Before RYAN and BOGGS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Petitioner appeals the district court's judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon consideration of the certified record and the document submitted in support thereof, the panel agrees unanimously that the questions presented in this appeal are manifestly so unsubstantial as not to require further argument.  Rule 9(d)(3);  Federal Rules of Appellate Procedure, 34(a).


2
Petitioner alleged that his convictions, in the state of Ohio, for aggravated burglary and receiving stolen property are the result of a denial of due process arising from erroneous rulings in the trial court, jury bias and prejudice, denial of access to the court, and a violation of the double jeopardy clause.  He exhausted his state court remedies.  The district court dismissed his petition as meritless.


3
Upon consideration, this Court hereby affirms the district court's judgment for the reasons set forth in the district court's memorandum opinion dated April 10, 1986.